Earl Warren: -- Petitioner versus United States. Mr. Doolittle.
J. William Doolittle, Jr.: Mr. Chief Justice. The Court will recall that on Thursday, I was analyzing this case in terms of a single count, count 7 which arose out of petitioner's refusal to answer a question as to whether any of the members of the New York Herald Tribune cell of the Communist Party to which he had belonged until 1948 were still employed by that newspaper. I chose that count because it does not involve petitioner's main First Amendment contention that he could not be forced to disclose names because it does not present the problem of temporal remoteness that the petitioner raises and because it does not present any problem of pertinency to an inquiry into Communist infiltration of news media.
Hugo L. Black: Which number count is that?
J. William Doolittle, Jr.: I'm sorry sir, Number 7.
Hugo L. Black: You said you are limiting it to one count, which one is that?
J. William Doolittle, Jr.: Number 7 sir.
Hugo L. Black: Is it printed?
J. William Doolittle, Jr.: It appears in the joint appendix at page 5, that's the large blue document. Now, on arguing that, the Government had fully proved the subject under inquiry, I described to the Court the nature of the proceedings, the remarks of the Chairman and of Senator Hennings and of the character of the questioning of petitioner all of which establish beyond doubt that the subject was Communist infiltration into news media. Incidentally, I should like to observe in this connection that most of what I said is fully applicable to the Shelton and Price cases which arose out of the very same hearings. I also argued that while the petitioner did not raise any objections either in the area of the subject matter or the pertinency of the questions that he was fully apprised to both. Now, in order to be certain that I reach the matter, I should like now to cover the point raised by Mr. Justice Black on Thursday, and that is, the balance that is to be struck under the First Amendment and under the Barenblatt case between the governmental interest and the private interest that is involved. In cases such as these, where there is an undoubted interference with the individual's right to be left alone, I shall continue to limit my primary focus on Count 7 since an affirmance on that count alone will sustain the sentence imposed by the trial court. The importance of the governmental interest involved in the conduct of investigations of Communist activity in this country has been fully explained in this Court's opinion in the Barenblatt case. That interest was there held to be paramount even with respect to lawful activities for, as the Court pointed out, of necessity the investigating process, investigatory process must proceed step by step. That governmental interest was there held to be paramount even with respect to an area as sensitive as education. An educational institution, said to the Court, is not a constitutional sanctuary from inquiry and surely, the pressroom is not in a more favored room -- it is not in a more favored position than the classroom. That governmental interest was there held to be paramount even with respect to so-called associational activities. In short, the governmental interest here is in no sense less compelling than it was in the Barenblatt case. Now of course, it is relevant in balancing the competing public and private interests that are involved in case --
Hugo L. Black: Do you think -- do you think that that's the proper way of stating it?
J. William Doolittle, Jr.: I'm sorry sir.
Hugo L. Black: Do you think that's the proper way of stating the balancing?
J. William Doolittle, Jr.: Well, I havren't completed stating the balances.
Hugo L. Black: But you said twice, meaning the Government's interest and you haven't said in what -- and the private interest of the party. I presume you would have to balance the Government's interest getting this particular information, this particular power in connection with its prospects in passage of the law against private interest of the man plus the Government's interest in seeing that laws do not interfere with the rights of associations, and expressions and beliefs.
J. William Doolittle, Jr.: Yes sir and I should now like to focus more particularly on the information that the governmental interest was directed to in this case. It is relevant of course in balancing the competing public and private interest to consider what information of value the subcommittee might have elicited by a frank answer to the question. Now focusing again on the question involved in Count 7, the Chairman of the Senate Internal Security subcommittee had indicated that the subcommittee had information that there was a Communist newspaper cell still in operation in New York City. When the petitioner was asked whether the New York Herald Tribune cell to which he had belonged was still in existence, he stated that he did not know. He was then asked the question on which Count 7 is based, a question that would obviously have thrown some light on that subject and that is whether any of its fellow members of that cell as of 1948 were still with the Herald Tribune. Now, a negative answer would've provided a strong, albeit not conclusive indication that the existing cell was not in the New York Herald Tribune and perhaps the subcommittee would, on the basis of that information have held justified in concentrating its investigatory efforts elsewhere. An affirmative answer, would have confirm the subcommittee and the possibility that the existing cell was in the Herald Tribune and as I've indicated would have lay a foundation for a number of additional questions such as whether any of these persons who were in that cell in 1948 and still with the Herald Tribune, whether any of them were to petitioner's knowledge members of the communist party, what their numbers were that is to say how many of them there were, what their party functions were and whether or not, they had any supervisory or policy functions with the newspaper.
William O. Douglas: Could Congress legislate as to who the New York Times or Tribune or Washington Post could employ?
J. William Doolittle, Jr.: I don't suppose that they could legislate directly on that subject Mr. Justice Douglas.
William O. Douglas: Could they prescribe standards for a newspaper reporter?
J. William Doolittle, Jr.: No, I don't believe they could.
William O. Douglas: Could they say that they would have to pass a certain loyalty test to be given by the Congress before they could report for the newspaper?
J. William Doolittle, Jr.: No sir, I should say they could not.
William O. Douglas: Then where is this in the legislative field of Congress?
J. William Doolittle, Jr.: Well, what we must remember in cases like this it's not necessarily into this specific area of the press of course that Congress might wish to legislate. For example --
William O. Douglas: This was -- this was an investigation into agencies off mass communication, wasn't it?
J. William Doolittle, Jr.: This part of --
William O. Douglas: This was --
J. William Doolittle, Jr.: -- the basic inquiry was certainly focused on that question.
William O. Douglas: Into the press.
J. William Doolittle, Jr.: Yes sir. Now, let me suggest this that for example the -- if the -- if the subcommittee should find for example that in particularly critical areas such as the ability to influence public opinion one way or the other. The Communists had infiltrated extensively, that may be the basis for the committees wanting to for the Congress wanting to strengthen the internal security laws generally, or on the other hand if they should determine for example that there was no serious problem in the -- in certain critical areas such as press, education and whatnot. They might decide, well since they don't -- since the Communist does not seem to be getting into the areas that can really influence public opinion and really cause a serious difficulty, maybe we should like to draw back a little bit. Perhaps we should like to enlighten the internal security laws.
William O. Douglas: I suppose for that reason, they could go through all the churches too. Take in every minister and all the sermons, what he says and --
J. William Doolittle, Jr.: Well Mr. Justice Douglas, I -- no. I wouldn't agree that they could nor would I agree that they could go through all the newspapers and question all of the writers, and the editors on the substance of what they had written in those papers, but that certainly isn't involved in this case. And there was no questioning here on the substance of the newspapers on what these reporters (Voice Overlap) mererly on their activities.
William O. Douglas: I know but we're in the field of ideological meaning, ideological matter. We're in the field of what a man working for a newspaper or a minister in a pulpit, but he thinks what his political philosophy is, what his social philosophy is, we're in that area.
J. William Doolittle, Jr.: Yes sir. We're in that area just as we were in the area of education in Barenblatt and there the Court said that the educational institution is not a sanctuary, simply because it is an institution of education and simply because that area --
William O. Douglas: Of course a person --
J. William Doolittle, Jr.: -- is sensitive.
William O. Douglas: -- commits a crime the fact that he is the editor of New York Times doesn't make him immune.
J. William Doolittle, Jr.: Yes sir.
William O. Douglas: But that's not what we're talking about. There's no criminal conduct being investigated here, isn't it?
J. William Doolittle, Jr.: The conduct here was a lawful activity. That's right Mr. Justice.
Hugo L. Black: May I say that you're not quite meeting the inquiry I made and maybe I'm wrong in making it. You're depending on one question and you say you're going to balance the interest of the Government in getting this information which is, as the numbers that you associate within the cell, do you know whether any of them are still employed with the Herald Tribune? As I understand it, you can't -- you're not to discuss that on a generalized basis, case by case balancing. What you're interested in here you say that they have the right to pass some law that this would be helpful. I would suppose in putting your balance, you would have to show why they need this particular information in order to pass some law that they had a right to pass, not in general about the investigation but what is that in the record to show that on balance, the Committee actually needed to know the name of the person that he had associated with, a particular person it's not indicated there were many, they had to do that. Is there any information that they didn't know already know the name?
J. William Doolittle, Jr.: There is no indication one way or the other Mr. Justice. One can only assume --
Hugo L. Black: But if they knew the names, I suppose you would not say that they simply needed him -- they needed that to pass the law if they already had the names, would you?
J. William Doolittle, Jr.: Well, if they have the names, their valid legislative interest might be in confirming their information we would certainly contend that that would a valid legislative purpose.
Hugo L. Black: Well, I suppose they already knew who they were, would you claim that they knew who they were, the interest of the Government was so great in having this particular man repeat their names in public that it was so great to inform them on how to pass the law. They have him do that formal useless thing that would outweigh his interest, and the public's interest in seeing that their First Amendment freedom is observed.
J. William Doolittle, Jr.: Well, Mr. Justice Black, perhaps I might suggest that if the information they had was so absolute -- absolutely certain perhaps by reason of admissions of the persons in question that there was no possible reason for having that information confirmed if that information was not needed to be stated in order to lay a foundation for further questioning. It is conceivable that the case might arise in which there could be no valid legislative purpose, but I suggest that this --
Hugo L. Black: But whose duty is it to show that with reference to the balancing of constitutional rights?
J. William Doolittle, Jr.: Well, I suggest that in the first place, Mr. Justice, in this case, that particular question just is not presented.
Hugo L. Black: Is it not? You have -- you have limited yourself to one count which seems to ask the man and you say that that source essentially outweighs the First Amendment right to ask him if he knows whether any of these people are still employed for the Herald Tribune. Suppose they already had the information from that informant or some others, it's exactly who they were. Would you still say that they could make him answer this question and would balance it against his rights under the First Amendment?
J. William Doolittle, Jr.: Yes sir, I would because not only --
Hugo L. Black: Why do they need it?
J. William Doolittle, Jr.: Not only for the reasons that I've suggested in order to confirm the basis of the information they already have --
Hugo L. Black: But suppose they had it --
J. William Doolittle, Jr.: -- to lay a --
Hugo L. Black: -- suppose it's conceded that they had it. Suppose they actually had it in their record, they simply wanted him to testify to it.
J. William Doolittle, Jr.: Well, again --
Hugo L. Black: Would you say under those circumstances that the interest of the Government in having him make that statement publicly outweighs the public's interest in the faithful observance of the freedoms for the First Amendment?
J. William Doolittle, Jr.: I would say that in this -- in the circumstances of this case in pursuit of the kind of legislative inquiry that this Committee was conducting, I would say that that would be a valid legislative (Voice Overlap)
Hugo L. Black: Would that -- can that be true even though you do not know what kind of legislation could be passed on this, based on the simple fact that he had publicly stated that which they already knew --
J. William Doolittle, Jr.: Well, Mr. Justice, naturally, this is a part of the entire inquiry into the extent of infiltration of the free press and this was an important piece of information to fit into that whole checkerboard that had been testified to by a number of --
Hugo L. Black: Did you say --
J. William Doolittle, Jr.: -- witnesses.
Hugo L. Black: -- free press?
J. William Doolittle, Jr.: Yes sir.
Felix Frankfurter: Mr. Doolittle does the press enjoy a special hostile favors in the interest of other means of transmission to the (Inaudible)?
J. William Doolittle, Jr.: Well, they do enjoy special favors, yes sir.
Felix Frankfurter: Can Congress take those favors away?
J. William Doolittle, Jr.: Presumably so without affecting the freedom of the press.
Earl Warren: And take away from you --
Hugo L. Black: (Voice Overlap) suppose they're special favors by the First Amendment too, isn't it?
J. William Doolittle, Jr.: I'm sorry?
Hugo L. Black: It suppose to enjoy some special favor by the (Voice Overlap)
J. William Doolittle, Jr.: Yes sir, it certainly does.
Earl Warren: Could they take the privilege away from one newspaper and -- not others?
J. William Doolittle, Jr.: Most certainly not, Mr. Chief Justice.
Earl Warren: I understood -- I understood here to put some limitations on how far the Committee could go in investigating this situation and I wonder if they -- if they can take this man off of the copy desk in the newspaper and ask him the questions that they asked him, why they couldn't go from Solar to Garret in the building and ask everybody up to it and including the publisher whether or not they were influenced by timeless propaganda.
J. William Doolittle, Jr.: Well, Mr. Chief Justice --
Earl Warren: Could they -- did I understand you correctly to say they could not do that?
J. William Doolittle, Jr.: Oh, I was about to say that -- I would say that if the Committee had some basis for concluding that those individuals could provide the Committee with information that would help it in its inquiry into infiltration into the press that it could ask those people questions.
Earl Warren: Well, don't you think if there was a possibility that the New York Times and the New York Herald Tribune had been subject to this influence of the communists that those who are guiding the destiny of the papers, those who are controlling the policy would necessarily have as much interest -- as much knowledge about it as the man on the copy desk?
J. William Doolittle, Jr.: Well, part of the inquiry was whether or not that was so. Of course, it is quite possible that those in command might not know that there were members of the Communist Party among their employees.
Earl Warren: Well, it's possible it would not but isn't it likewise possible if they would if it had actually influence the output of the paper, do you not think that the publisher of the paper would have at least this much information as this man and possibly more?
J. William Doolittle, Jr.: Well, he may Mr. Chief Justice although quite possibly he would be lacking in a great many of the details as to the way in which the communist party may have intended to operate within the area of the press and so on. But I don't doubt at all as to that in answer to your question that he would certainly have relevant information on the subject.
Earl Warren: And therefore -- and therefore would -- he would be able to take anybody in the -- anybody in the newspaper and quiz them along the same lines that this man has been quizzed insofar as the influence of communism on the policy of the paper.
J. William Doolittle, Jr.: Again, so long as they had some basis for knowing that the -- for believing that the individual did have some information that would be helpful to the Committee, yes sir. I see that my time is --
Earl Warren: Yes. Mr. Van Arkel.
Gerhard P. Van Arkel: Your Honor, at each stage of this proceeding, the Government has relied on a different question or group of questions to sustain the verdict below. Here, it relies on Count 7 and I would make two observations with respect to that particular question. The first is what to question is not have the Committee inquired of the petitioner do you know whether or not there are presently any communists employed at the Herald Tribune? The petitioner would almost certainly have answered the question and almost equally certainly would have answered it no because he left the party some eight years before he left the Herald Tribune five years before and such a question would not be a question that sought the identification of any person who had been associated within the party. This question while couched in present terms is actually an effort to go back once more to the time when he was in the Communist Party in 1948. The second observation I would make is that the petitioner had made it entirely clear to the Committee by the most exact statement that he would answer any questions asked in of the Committee -- by the Committee except questions which sought names. Now, if the purpose of this question was something other than to seek names, and I suggest that a reasonable witness would conclude that it was a question which was designed to elicit names then it would seem to me that in common fairness, the Committee should have informed petitioner that that was not the question, not the purpose of asking a question, but they did not go -- intend to go on and ask the obvious next question namely, who are those persons and the rest of it. I think it was no under -- misunderstanding on this matter either by the members of the Committee or by the petitioner and I think that any explication of the purpose of the question, if it was other than to seek the naming of names was due to the petitioner. Thank you Your Honor.